DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on January 04, 2022 and is acknowledged.
A call was made to Applicant, to Ms. Elizabeth L. Neal on January 27 and February 1, 2022 for an Examiner amendment but did not result in an agreement.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities: 
Claim 1 recites in lines 3-4, the limitation “at the middle in the box body” is suggested to be replaced with “at a middle of the box body”.
Claim 1 in line 25 recited the limitations “the middle of the push plate” is suggested to be replaced with “a middle of the push plate”.
Claim 7 in line 3 recited the limitations ““the middle of side walls” is suggested to be replaced with “a middle of side walls”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 in lines 20-21 recited the limitations “two  of the connecting blocks” is indefinite, since “a connecting block” was recited in line 19, the recitation of “two of the connecting blocks” creates confusion.
Claim 1 from line 22 to 29 recited the limitations “the connecting block” is indefinite, it is not clear if Applicant is referring to the connecting block of line 19 or one of the two connecting blocks of lines 20-21.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Allowable Subject Matter
Claims 1 and 4-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
THIS ACTION IS MADE FINAL.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

February 01, 2022 

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        

/JESSICA CAHILL/Primary Examiner, Art Unit 3753